EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heather Flanagan on 18 March 2021.

The application has been amended as follows: 

11. (Currently Amended) The method of claim 10, wherein removing the water from the aqueous mixture comprises freeze-drying the aqueous mixture.

13. (Currently Amended) The method of claim 12, comprising assessing the concentration of the metallic nanoparticles in the test solution less than five minutes after combining the composition with the aqueous solution 

20. (Currently Amended) The method of claim 12, wherein the metallic nanoparticles catalyze 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are the following references:
Corredor et al. ("Colorimetric Detection of Catalytic Reactivity of Nanoparticles in Complex Matrices," Environ. Sci. Technol. 2015, IDS), including Supporting Information (newly cited),
Corredor Dissertation ("Methods to Assess Presence and Biological Impact of Engineered Nanoparticles," Ph.D. Dissertation, University of Washington 2015; newly cited);
Speed et al. ("Physical, Chemical, and In Vitro Toxicological Characterization of Nanoparticles in Chemical Mechanical Planarization Suspensions Used in the Semiconductor 
Gilbertson et al. ("Shape-Dependent Surface Reactivity and Antimicrobial Activity of Nano-Cupric Oxide," Environ. Sci. Technol. 2016, IDS), including Supporting Information (newly cited).

Each of the above references disclose mixing liquid aliquots of sodium borohydride and HEPES solution, and then adding a volume of concentrated methylene blue to form a dye-reductant solution. See Corredor et al. (page 3613); Corredor Dissertation (page 39); Speed et al. (page 2 of ESI); and Gilbertson et al. (page S4 of SI). 
The references do not teach or suggest a composition comprising sodium borohydride, methylene blue, and HEPES, wherein the composition is in the form of a powered mixture. In Section 4.2: Future Recommendations, Corredor Dissertation recommends "creating a disposable, one time use, CADE microfluidic cartridges for multiplex and portable detection of nanomaterials" (pages 86-87). Microfluidic cartridges can use liquid reagents and/or solid, non-mixed reagents. Corredor et al. teaches that dye reduction in the dye-reductant solution over the course of an hour is "insignificant when the nanoparticles are not in solution" because "OD decreases less than 0.09 over the duration of the experiment" (page 3613, left col.). Nevertheless, Corredor et al. does not suggest preparing a solid (powder) form of the reagents in the dye-reductant solution for long-term storage of the reagent mixture.
Given that sodium borohydride and methylene blue are capable of reacting with one another, albeit slowly in the absence of a catalyst, it would not have been obvious to one of ordinary skill in the art at the time of filing to modify the dye-reductant solution of the prior art to provide the claimed composition in the form of a powdered mixture.
The following relevant references do not qualify as prior art because of their authorship and dates of public availability:

Bi and Westerhoff ("Development of a powder assay kit to fast detect gold nanoparticles in aquatic media," Abstracts of Papers, 254th ACS National Meeting & Exposition, Washington, DC, USA, August 20-24, 2017; newly cited); and 
Bi Dissertation ("Detection and Surface reactivity of Engineered Nanoparticles in Water," Ph.D. Dissertation, Arizona State University 2018; newly cited).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/Christopher Adam Hixson/Primary Examiner, Art Unit 1797